DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 4/23/2021.  As directed by the amendment, claims 1, 4, 8, 10-12, 14, 17 and 20 have been amended. Claims 1-20 are pending in the instant application.
Applicant has amended the specification to address a minor informality and has amended the claims and the specification to address the objections to the drawings; the objections to the specification and drawings are withdrawn.
Applicant has amended the claims to address minor informalities; the objections to the claims are withdrawn. 
Applicant has amended claims 4, 10-12, 17 and 20 to address the rejections thereof under 35 USC 112(b)/second paragraph; however, the amendments to claim 8 still do not clarify what additional structure(s) is required thereby, particularly since claim 8 now only further limits an element that is not positively recited in claim 1. The rejections of claims 4 and 10-20 under 35 USC 112(b)/second paragraph are withdrawn, but the rejection of claim 8 under 35 USC 112(b)/second paragraph is updated below.
Response to Arguments
Applicant’s arguments with respect the claims as rejected in view of Welchel have been considered but are moot because the new ground of rejection does not rely on Welchel for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 4/23/2021 with regards to the rejection of the claims in view of Waterford have been fully considered but they are not persuasive. 
Applicant asserts on pages 16-17 of Remarks filed 4/23/2021 (hereinafter “Remarks”) that Waterford’s nose bridge section and lobes are “part of extrusions from semi-rigid section 5 that is part of the portion…that covers a user’s mouth, which the Office Action interprets as the claimed first portion…not formed…directly with Waterford’s second portion.” Applicant admits on page 17 that the nose bridge section and lobes “may arguably be considered to be integrally formed with Waterford’s [section 5/strap 4].”
The Examiner notes that Applicant’s use of the broad term “portion” in the claims allows for arbitrary delineation of areas, so long as those areas cover the regions of a user’s face stipulated in claim 1. Therefore, the Examiner can simply reassign the “second portion” of Waterford to include sections 5/strap 4, such that Waterford continues to anticipate the claimed limitations as discussed in the updated rejection below, with Applicant acknowledging that the nose bridge section and lobes are integrally formed with these components.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim recites that the eyewear is “one of safety goggles and safety glasses.” However, since neither of claim 1 or claim 8 positively recites the eyewear/goggles or glasses, it is unclear how claim 8 actually further limits claim 1; that is, what additional structure(s) is/are required by claim 8 that is/are not required by claim 1. As understood from the instant specification, the concavities have a given/permanent shape, and so long as eyewear has a correspondingly shaped nose member (as already required by claim 1), the (unclaimed) eyewear is fully capable of being safety goggles or glasses, i.e. claim 8 is merely intended use that has no effect on the positively recited structure of claim 1. Therefore, either claim 8 fails to further limit claim 1 (which would be an issue under 35 USC 112(d)), or Applicant needs to state on the record or amend claim 8 to clarify how it further limits claim 1 (e.g. what shape and/or dimensions must the cavities be in order to fit “safety goggles or glasses” to the exclusion of other types of eyewear?).

Claim Interpretation
Under the broadest reasonable interpretation, “safety goggles or safety glasses” are understood to require, at a minimum, a protective lens and some means for attaching the lens to the head/face of a wearer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 10-12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevens (US 2007/0050896 A1; hereinafter “Stevens”).
Regarding claim 1, Stevens discloses a respirator (face mask 10) (Fig. 1), comprising: 
an oronasal mask (mask body 12), the oronasal mask having a first portion (comprising mouth portion 30) configured to cover a user's mouth and a second portion (comprising nose portion 22/central portion 44) configured to cover a user's nose; 
the second portion including an eyewear interface (comprising central receiving slot 46) (Figs. 1, 3, 9A and 10), the eyewear interface including: 
a first side (e.g. to the left in the Figs.) defining a first concavity (the left portion of slot 46); and 
a second side (e.g. to the right in the Figs.) opposite the first side, the second side defining a second concavity (the right portion of slot 46); and 
the first concavity and the second concavity of the eyewear interface being integrally formed with a single, unitary construction directly with the second portion of the oronasal mask (Figs. 1, 3, 9A and 10; U-shaped channel in mask body 12, para [0047]); and 
configured to receive a nose member (comprising nose extensions 68a&b) of corresponding eyewear (lens 48 OR any similarly shaped nose member) (Figs. 1, 3, 5, 9A and 10; paras [0047] and [0055-58]).  
Regarding claim 2, Stevens discloses the respirator of Claim 1, wherein the eyewear interface defines a nose bridge receiving portion (the top portion of slot 46) disposed between the first concavity and the second concavity (Figs. 1, 3, 9A and 10), the nose bridge receiving portion being configured to receive a nose bridge (at the label for nose portion 66 in Fig. 5) of the corresponding eyewear (Figs. 1, 3, 5, 9A and 10; paras [0047] and [0055-58]).  
 respirator of Claim 2, wherein the nose bridge receiving portion is a recess (Figs. 1, 3, 9A and 10).  
Regarding claim 4, Stevens discloses the respirator of Claim 3, wherein the nose bridge of the corresponding eyewear is configured to rest within the recess when the corresponding eyewear is removably coupled to the oronasal mask (Figs. 1, 3, 9A and 10; paras [0047] and [0055-58]).  
Regarding claim 5, Stevens discloses the respirator of Claim 3, wherein the recess is arcuate in shape along its length (Figs. 1, 3, 9A and 10; paras [0047] and [0055-58]).  
Regarding claim 6, Stevens discloses the respirator of Claim 5, wherein the first concavity, the second concavity, and the recess cooperate to define a continuous channel (slot 46) (Figs. 1, 3, 9A and 10; paras [0047] and [0055-58]).
Regarding claim 8, Stevens discloses the respirator of Claim 1, wherein the eyewear is one of safety goggles and safety glasses (lens 48 is fully capable of being a lens of safety glasses/goggles, e.g. the same lens but with e.g. a band attached at the location of openings 80-82, such that Stevens is considered to meet this, as best understood, intended use limitation).
Regarding claim 10, Stevens discloses the respirator of Claim 1, wherein, when corresponding eyewear is worn by a user when wearing the respirator, the nose member of the corresponding eyewear is configured to press against the first concavity and the second cavity (Figs. 1, 3, 9A and 10; paras [0047] and [0055-58]).  
 respirator of Claim 1, wherein the first concavity and the second concavity are configured to extend underneath the nose member when the corresponding eyewear is removably coupled to the oronasal mask (Figs. 1, 3, 9A and 10; paras [0047] and [0055-58]).  
Regarding claim 12, Stevens discloses a respirator (face mask 10) (Fig. 1), comprising: 
an oronasal mask (mask body 12), the oronasal mask having a first portion (comprising mouth portion 30) configured to cover a user's mouth and a second portion (comprising nose portion 22/central portion 44) configured to cover a user's nose; 
the second portion including an eyewear interface (comprising central receiving slot 46) (Figs. 1, 3, 9A and 10), the eyewear interface including a first side (e.g. to the left in the Figs.) corresponding to a first side of a user's nose, a second side (e.g. to the right in the Figs.) opposite the first side, and a nose bridge receiving portion (the top portion of slot 46) disposed there between (Figs. 1, 3, 9A and 10); 
the first side defining a first concavity (the left portion of slot 46) and the second side defining a second concavity (the right portion of slot 46), the first concavity and the second concavity of the eyewear interface are disposed opposite from each other and integrally formed with a single, unitary construction directly with the second portion of the oronasal mask (Figs. 1, 3, 9A and 10; U-shaped channel in mask body 12, para [0047]); 
the first concavity and the second concavity of the eyewear interface are configured to receive a nose member (comprising nose extensions 68a&b) of at least one of safety goggles and safety glasses (Figs. 1, 3, 5, 9A and 10; paras [0047] and [0055-58]; where lens 48 is fully capable of being a lens of safety glasses/goggles, e.g. the same lens but with e.g. a band attached at the location of openings 80-82, such that the concavities of Stevens are considered to be configured as claimed); and 
the nose bride receiving portion of the eyewear interface is configured to receive a nose bridge (at the label for nose portion 66 in Fig. 5) of the at least one of safety goggles and safety glasses (Figs. 1, 3, 5, 9A and 10; paras [0047] and [0055-58]; in view of the discussion above regarding the unclaimed goggles/glasses).
Regarding claim 14, Stevens discloses the respirator of Claim 12, wherein, when corresponding eyewear having the nose member is worn by the user when wearing the respirator, the nose member presses against the first concavity and the second concavity (Figs. 1, 3, 9A and 10; paras [0047] and [0055-58]).  
Regarding claim 15, Stevens discloses the respirator of Claim 14, wherein the first concavity and the second concavity extend underneath the nose member when corresponding eyewear is worn by the user when wearing the respirator (Figs. 1, 3, 9A and 10; paras [0047] and [0055-58]).  
Regarding claim 16, Stevens discloses the respirator of Claim 12, wherein the nose bridge receiving portion is a recess (Figs. 1, 3, 9A and 10).  
Regarding claim 17, Stevens discloses the respirator of Claim 16, wherein the nose bridge of the at least one of safety goggles and safety glasses rests within the recess when the at least one of safety goggles and safety glasses is worn by the user when wearing the respirator (Figs. 1, 3, 9A and 10; paras [0047] and [0055-58]).  
Regarding claim 18, Stevens discloses the respirator of Claim 16, wherein the recess is arcuate in shape (Figs. 1, 3, 9A and 10; paras [0047] and [0055-58]).


Claim(s) 1, 2, 7-15 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Waterford (US 2015/0314148 A1; hereinafter “Waterford”).
Regarding claim 1, Waterford discloses a respirator (Figs. 1-6 and 10), comprising: 
an oronasal mask (facemask 1) (e.g. para [0003]), the oronasal mask having a first portion (portion of the mask comprising channels 2 and vents 3, see Fig. 5 modified, below) configured to cover a user's mouth para [0068]) and a second portion (portion of the mask comprising strap 4 and extrusions 13, see Fig. 5 modified, below) configured to cover a user's nose (Fig. 3; para [0074]); 
the second portion including an eyewear interface (comprising bridge arch section 9 and lobes 10) (Figs. 1-4 and 10), the eyewear interface including:
a first side (e.g. the left side in Figs. 2-3) defining a first concavity (left lobe 10); and 
a second side (e.g. the right side in Figs. 2-3) opposite the first side, the second side defining a second concavity (right lobe 10); and 
the first concavity and the second concavity of the eyewear interface being: 
integrally formed with a single, unitary construction directly with the second portion of the oronasal mask (Figs. 1-6; para [0070]); and
configured to receive a nose member (e.g. those portions of eye shield 21 that are disposed on either side of the bridge arch section 9 in Fig. 10 OR any similarly shaped nose member) of corresponding eyewear (e.g. eye shield 21 OR any eyewear with said similarly shaped nose piece member).  

    PNG
    media_image1.png
    414
    482
    media_image1.png
    Greyscale

Regarding claim 2, Waterford discloses the respirator of Claim 1, wherein the eyewear interface defines a nose bridge receiving portion (nose bridge arch section 9) disposed between the first concavity and the second concavity (Fig. 3), the nose bridge receiving portion being configured to receive a nose bridge of the corresponding eyewear (Fig. 10, see also the discussion above).
 respirator of Claim 1, wherein the oronasal mask includes a removable filter (filter 17) (Fig. 6; paras [0072], [0077] and [0080]).  
Regarding claim 8, Waterford discloses the respirator of Claim 1, wherein the eyewear is one of safety goggles and safety glasses (e.g. Fig. 10, so long as the unclaimed safety goggles/glasses have a nose member the same shape as the nasal cutout of eye shield shown in Fig. 10, the eyewear of Waterford is fully capable of being safety goggles or glasses).  
Regarding claim 9, Waterford discloses the respirator of Claim 1, wherein the first concavity is entirely disposed on the first side and the second concavity is entirely disposed on the second side (Figs. 3-4).  
Regarding claim 10, Waterford discloses the respirator of Claim 1, wherein when corresponding eyewear is worn by a user when wearing the respirator, the nose member of corresponding eyewear configured to press against the first concavity and the second cavity (e.g. Fig. 10, so long as the unclaimed safety goggles/glasses have a nose member shaped to fit into and press in the lobes shown in Fig. 10, there is nothing in Waterford that would prevent such pressing, such that Wateford is considered configured as claimed).  
Regarding claim 11, Waterford discloses the respirator of Claim 1, wherein the first concavity and the second concavity are configured to extend underneath the nose member when corresponding eyewear is removably coupled to the oronasal mask (Fig. 10).  
a respirator (Figs. 1-4 and 10) comprising:
an oronasal mask (facemask 1) (e.g. para [0003]), the oronasal mask having a first portion (described above regarding claim 1) configured to cover a user's mouth and a second portion (described above regarding claim 1) configured to cover a user's nose (Fig. 3; para [0074]);
the second portion including an eyewear interface (comprising bridge arch section 9 and lobes 10) (Figs. 1-4 and 10), the eyewear interface including a first side (e.g. to the left in Figs. 2-3) corresponding to a first side of a user's nose, a second side (e.g. to the right in Figs. 2-3) opposite the first side, and a nose bridge receiving portion (bridge arch section 9) disposed there between; 
the first side defining a first concavity (left lobe 10) and the second side defining a second concavity (right lobe 10), the first concavity and the second concavity of the eyewear interface are disposed opposite from each other (Fig. 3) and integrally formed with a single, unitary construction directly with the second portion of the oronasal mask (Figs. 1-6; para [0070]);
the first concavity and the second concavity of the eyewear interface are configured to receive a nose member of at least one of safety goggles and safety glasses (e.g. Fig. 10, so long as the unclaimed safety goggles/glasses have a nose member the same shape as the nasal cutout of eye shield shown in Fig. 10, the concavities of Waterford are configured as claimed); and
the nose bridge receiving portion of the eyewear interface is configured to receive a nose bridge of at least one of safety goggles and safety glasses (e.g. .
Regarding claim 13, Waterford discloses the respirator of Claim 12, wherein the first concavity is entirely disposed on the first side and the second concavity is entirely disposed on the second side (Fig. 3).  
Regarding claim 14, Waterford discloses the respirator of Claim 12, wherein when corresponding eyewear having the nose member is worn by the user when wearing the respirator, the nose member presses against the first concavity and the second concavity (e.g. Fig. 10, so long as the unclaimed safety goggles/glasses have a nose member shaped to fit into and press in the lobes shown in Fig. 10, there is nothing in Waterford that would prevent such pressing).  
Regarding claim 15, Waterford discloses the respirator of Claim 14, wherein the first concavity and the second concavity extend underneath the nose member when corresponding eyewear is worn by the user when wearing the respirator (Fig. 10).  
Regarding claim 19, Waterford discloses the respirator of Claim 12, wherein the oronasal mask includes a removable filter (filter 17) (Fig. 6; paras [0072] and [0077]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 9, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Waterford.
Regarding claims 7 and 19, Stevens discloses the respirator of Claims 1 and 12, but Stevens is silent regarding wherein the oronasal mask includes a removable filter. However, Waterford demonstrates that it was well known in the face mask art include a removable filter (filter 17) (Fig. 6; paras [0072], [0077] and [0080]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to include in the oronasal mask of Stevens a removable filter as taught by Waterford, in order to provide the expected result of means for capturing smaller projectiles or particulate matter that may enter through vents 15 of Stevens, thus preventing the wearer from inhaling such items (Stevens, para [0005]; Waterford para [0080]))
Regarding claims 9 and 13, Stevens discloses the respirator of Claim 1, but Stevens is silent regarding wherein the first concavity is entirely disposed on the first side and the second concavity is entirely disposed on the second side (since Stevens discloses a continuous slot). However, Waterford teaches that it was known in the art of eyewear/mask interfaces before the effective filing date of the claimed invention for an eyewear/mask interface (comprising nose bridge arch section 9 and lobes 10) (Fig. 3) to include wherein a first concavity (e.g. left lobe 10) is entirely disposed on a first side (left side in Fig. 3) and a second concavity (right lobe 10) is entirely disposed on a second side (right side in Fig. 3). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify substitute the slot interface of Stevens with the interface comprising two separate concavities bridged by a flat portion taught by Waterford, in order to provide the expected result of an eyewear/mask interface that accommodates a lens as disclosed by Waterford, i.e. one with protrusions to fit holes 11 (Waterford, para [0071]), 
Regarding claim 20, Stevens discloses a respirator (face mask 10) (Fig. 1), comprising: 
an oronasal mask (mask body 12), the oronasal mask having a first portion (comprising mouth portion 30) configured to cover a user's mouth and a second portion (comprising nose portion 22/central portion 44) configured to cover a user's nose; 
the second portion including an eyewear interface (comprising central receiving slot 46) (Figs. 1, 3, 9A and 10), the eyewear interface including a first side (e.g. to the left in the Figs.) corresponding to a first side of a user's nose, a second side (e.g. to the right in the Figs.) opposite the first side, and a nose bridge receiving portion (the top portion of slot 46) disposed there between (Figs. 1, 3, 9A and 10), the nose bridge receiving portion defining an arcuate recess (Figs. 1, 3, 9A and 10); 
the first side defining a first concavity (the left portion of slot 46) and the second side defining a second concavity (the right portion of slot 46), the first concavity and the second concavity of the eyewear interface being integrally formed with a single, unitary construction directly with the second portion of the oronasal mask (Figs. 1, 3, 9A and 10; U-shaped channel in mask body 12, para [0047]); 
and when safety goggles having a nose bridge (at the label for nose portion 66 in Fig. 5) and a nose member (comprising nose extensions 68a&b) are worn by a user when wearing the respirator (Figs. 1, 3, 5, 9A and 10; paras [0047] and [0055-58]; where lens 48 is fully capable of being a lens of safety goggles, e.g. the same lens but with e.g. a band attached at the location of openings 80-82, such that the respirator of Stevens is fully capable of the intended use, i.e. by positioning a lens with said band in the same manner as the lens disclosed by Stevens, but instead of fastening it with fasteners 83, putting the band around the head of the wearer): 
the nose member is configured to press against the first concavity and the second concavity (Figs. 1, 3, 9A and 10; paras [0047] and [0055-58]), and the first concavity and the second cavity are configured to extend underneath the nose member (Figs. 1, 3, 9A and 10; paras [0047] and [0055-58]); and 
the nose bridge is configured to rest within the arcuate recess of the nose bridge receiving portion (Figs. 1, 3, 9A and 10; paras [0047] and [0055-58]).
Stevens is silent regarding wherein the oronasal mask includes a removable filter. However, Waterford demonstrates that it was well known in the face mask art before the effective filing date of the claimed invention for an oronasal mask to include a removable filter (filter 17) (Fig. 6; paras [0072], [0077] and [0080]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to include in the oronasal mask of Stevens a removable filter as taught by Waterford, in order to provide the expected result of means for capturing smaller projectiles or particulate matter that may enter through vents 15 of Stevens, thus preventing the wearer from inhaling such items (Stevens, para [0005]; Waterford para [0080]))

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is noted that previously-cited Johnstone could still be used to reject at least claim 1 under 35 USC 102, and previously-cited Smith could be applied as a single reference to reject at least claim 1 under 35 USC 102/103. Additional references that disclose a mask with concavities as claimed: Drummond (US D366,697); Liloia et al. (US 3,220,409; concavities 13 are fully capable of being used with eyewear as claimed).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN E DITMER/Primary Examiner, Art Unit 3785